ON MOTION FOR REHEARING AND MOTION FOR REHEARING EN BANC
PER CURIAM.
We deny Appellant’s motions for rehearing and rehearing en banc, but on our own motion, we withdraw our prior opinion and substitute the following in its place.
Appellant raises two issues in his appeal from an order denying his claims for impairment benefits, temporary disability benefits, and payment of medical expenses. He argues that the Judge of Compensation Claims (“JCC”) erred by relying on the opinion of one medical expert over another and by failing to make any factual findings to support denial of his request for costs. We affirm, finding that the JCC did not err in resolving conflicts in the medical testimony, and that Appellant failed to preserve for appeal the issue he now raises about inadequate factual findings. See Hamilton v. R.L. Best Int’l, 996 So.2d 233, 234 (Fla. 1st DCA 2008) (holding if error is one that first appears in final order, aggrieved party must bring it to JCC’s attention by filing motion for rehearing).
AFFIRMED.
WOLF, DAVIS, and MARSTILLER, JJ., concur.